     Case 2:19-cv-00218-RFB-BNW Document 71 Filed 09/13/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                               ***
 7    DAVID BURNS,                                           Case No. 2:19-cv-0218-RFB-BNW
 8                      Plaintiff,                           ORDER TO PRODUCE FOR
 9                                                             VIDEOCONFERENCE
              v.
                                                               APPEARANCE DAVID
10    DAVIS, et al.,                                             BURNS,#1139521
11                      Defendants.
12
13      TO:          PERRY RUSSELL, WARDEN, NORTHERN NEVADA CORRECTIONAL
                     CENTER, CARSON CITY, NV
14
15          THE COURT HEREBY FINDS that DAVID BURNS, #1139521, is presently in custody
16   of the Nevada Department of Corrections, located at Northern Nevada Correctional Center, Carson
17   City, Nevada.
18          IT IS HEREBY ORDERED that the Warden of Northern Nevada Correctional Center, or
19   his designee, shall arrange for and produce that DAVID BURNS, #1139521, on or about Friday,
20   September 17, 2021, at the hour of 8:00 a.m., for a videoconference hearing by zoomgov
21   technology in the instant matter, and arrange for his appearance on said date as ordered and
22   directed by the Court entitled above, until that DAVID BURNS, #1139521, is released and
23   discharged by the said Court; and that that DAVID BURNS, #1139521, shall thereafter be
24   returned to the custody of the Warden, Northern Nevada Correctional Center, Carson City, NV,
25   under safe and secure conduct.
26          DATED this 13th day of September, 2021.
27                                                      __________________________________
                                                        RICHARD F. BOULWARE, II
28                                                      UNITED STATES DISTRICT JUDGE
     Case 2:19-cv-00218-RFB-BNW Document 71 Filed 09/13/21 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -2-
